DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 11/04/2020.  Claims 5 and 7-8 have been canceled. No Claims have been amended.  No new claims have been added.  Therefore, claims 1-4, 6 and 9-20 are pending and addressed below.

	Response to Arguments
           Claim Rejections - 35 USC § 103
  
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive.
(1)  In the remarks applicant argues that the claim limitations recite an alert interface to present a first option to deny the transaction and present a second option to allow transaction.  Applicant argues that the prior art references do not teach allowing or denying the transaction based on a selected option.  The examiner respectfully disagrees.  The prior art Purves teaches that in the event of unusual or suspicious transaction that the user will be presented with a variety of authentication options to recognize the user, such as a text challenge to procedure to verify the authenticity of the user where the user can answer the challenge question (i.e. allow the transaction) or can cancel the text challenge and therefore, cancel the transaction.  The challenge is an 
[0431] With reference to FIG. 48B, in some implementations, the app executing on the user's device may provide a "VerifyChat" feature for fraud prevention. For example, the V-GLASSES may detect an unusual and/or suspicious transaction. The V-GLASSES may utilize the VerifyChat feature to communicate with the user, and verify the authenticity of the originator of the purchase transaction. In various implementations, the V-GLASSES may send electronic mail message, text (SMS) messages, Facebook.RTM. messages, Twitter.TM. tweets, text chat, voice chat, video chat (e.g., Apple FaceTime), and/or the like to communicate with the user. For example, the V-GLASSES may initiate a video challenge for the user, e.g., 3721. For example, the user may need to present him/her-self via a video chat, e.g., 3722. In some implementations, a customer service representative, e.g., agent 3724, may manually determine the authenticity of the user using the video of the user. In some implementations, the V-GLASSES may utilize face, biometric and/or like recognition (e.g., using pattern classification techniques) to determine the identity of the user. In some implementations, the app may provide reference marker (e.g., cross-hairs, target box, etc.), e.g., 3723, so that the user may the video to facilitate the V-GLASSES's automated recognition of the user. In some implementations, the user may not have initiated the transaction, e.g., the transaction is fraudulent. In such implementations, the user may cancel the challenge. The V-GLASSES may then cancel the transaction, and/or initiate fraud investigation procedures on behalf of the user. 
[0432] In some implementations, the V-GLASSES may utilize a text challenge procedure to verify the authenticity of the user, e.g., 3725. For example, the V-GLASSES may communicate with the user via text chat, SMS messages, electronic mail, Facebook.RTM. messages, Twitter.TM. tweets, and/or the like. The V-GLASSES may pose a challenge question, e.g., 3726, for the user. The app may provide a user input interface element(s) (e.g., virtual keyboard 3728) to answer the challenge question posed by the V-GLASSES. In some implementations, the challenge question may be randomly selected by the V-GLASSES automatically; in some implementations, a customer service representative may manually communicate with the user. In some implementations, the user may not have initiated the transaction, e.g., the transaction is fraudulent. In such implementations, the user may cancel the text challenge. The V-GLASSES may cancel the transaction, and/or initiate fraud investigation on behalf of the user. 

(2)  In the remarks applicant argues that the prior art Hammad fails to teach allowing/denying a transaction based on option selected from an alert interface.  Hammad was not applied to the rejection with respect to the limitation argued.  See the recitation of Purves, see response above.  The rejection is maintained.
(3) In the remarks applicant argues that a cardholder is alerted to the transaction citing a para 0030 not cited in the rejection and that the cardholder can indicate that the transaction is not authorized and take corrective action.  Applicant argues that Hammad 
(4) Applicant argues that Hammad as admitted in the previous Office action does not teach an alert interface to present a third option to require a second form of identification before allowing the transaction if the selection option is the third option.   The examiner disagrees with the premise of applicant’s argument.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The prior art Purves was cited to teach options for authorizing a transaction which include utilizing biometric data to identify the user, and teaches another option of challenge questions to allow or cancel a transaction.  Although the term “third” option is not used the third option exist in the prior art Purves teaches a plurality of options chosen including authentication options.  The rejection is maintained. 
(5) In the remarks applicant argues that the prior art references Purves fail to cure the deficiencies of Hammad.  Specifically applicant argues that the video challenge of Purves is not an alert to present first, second or third options.  The examiner respectfully disagrees.  The prior art explicitly teaches in para 0431-0432 that when detection of unusual or suspicious transaction the communication feature verifies the authenticity of the originator of the purchase transaction.  The communication requires the customer to verify themselves and may utilize biometric recognition to determine user identity.  In 
(5) In the remarks applicant argues that the prior art Wall fails to cure the deficiencies of Hammad discussed above.  The examiner disagrees with the premise as Wall was not cited to address the features argued above.  The rejection is maintained.
‘(6)  Applicant argues that the prior art Walker, McCarthy, Adjaoute, Johndow and Carlton fail to remedy the deficiencies discussed above, and the claimed subject matter is allowable over the prior art reference. The examiner disagrees with the premise as Walker, McCarthy, Adjaoute, Johndow and Carlton  were not cited to address the features argued above.  The rejection is maintained.
(7)  Applicant argues that based on the similar feature of independent claims 14 and 20 of claim 1, the claims 14 and 20 are allowable over the prior art references.  The examiner disagrees, see response above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0274679 A1 by Hammad (Hammad), in view of US Pub No. 2015/0012426 A1 by Purves et al. (Purves) and further in view of US Pub No. 2014/0012701 A1 by Wall et al (Wall)
In reference to Claim 1:
Hammad teaches:
(Previously Presented) A method for responding to potentially fraudulent use of tender at a Point-of-Sale (POS) terminal located with a retail location ((Hammad) in at least Abstract; FIG. 2; para 0043), the method comprising:
aggregating transaction data … ((Hammad) in at least para 0005)… the transaction data associated with a plurality of transactions conducted at each of the POS terminals ((Hammad) in at least FIG. 1, FIG. 2, FIG. 3; FIG. 6; para 0012, para 0029-0039, para 0043, para 0048, para 0067);
receiving, at a computing system remote from and communicably coupled to a first POS terminal of the plurality of POS terminals, first transaction data identifying a form of tender and one or more first items, the tender presented to the POS terminal to complete a first transaction for purchase of the one or more items and storing transaction data in the analytics database ((Hammad) in at least FIG. 1, FIG. 2, FIG. 3; FIG. 6; para 0012, para 0029-0039, para 0043, para 0048, para 0067);
determining, by the computer system without user intervention that the presented tender is potentially fraudulent based on: the one or more first items, purchase history associated with the presented tender and the geographic location of the Point-of-Sale (POS) terminal ((Hammad) in at least FIG. 2, FIG. 6; para 0005, para 0012, para 0029-0038, para 0046-0048, para 0053-0055, para 0057);;
in response to determining that the presented tender is potentially fraudulent ((Hammad) in at least FIG. 2, FIG. 6; para 0005, para 0012, para 0029-0038);
associating, by the computing system, a fraud flag with the tender in the analytics database ((Hammad) in at least Abstract; Table 5-6; para 0012-0013, para 0039, para 0046-0048, para 0053-0055, para 0058-0060); 
saving, by the computing system, a recording of the person that presented the potentially fraudulent tender  ((Hammad) in at least para 0040, para 0050), by sending a network command to a video camera, the network command electronically directing the video camera to focus on an area around the POS terminal and capture video imagery ((Hammad) in at least Abstract; para 0015 wherein the prior art teaches “sending a command to a videocamera at location of transaction in which command can be to actuate, turn on, zoom in, increase resolution or quality”, para 0028, para 0037-0040, para 0050);
retaining information associated with the transaction, including the recording of the person presenting the potentially fraudulent tender, for tracking subsequent use of the potentially fraudulent tender [directed toward intended use failing to further limit the invention] ((Hammad) in at least abstract; FIG. 3; para 0013, para 0028, para 0040, para 0048), and in determining if the potentially fraudulent tender is actually fraudulent ((Hammad) in at least para 0012-0014, para 0030-0038); 
presenting an alert interface at a computing device associated with asset protection personnel at the retail location, the alert interface configured to present a first option to deny the transaction, present a second option to allow the transaction, … and to receive a selected option from the asset protection personnel ((Hammad) in at least para 0008, para 0050, para 0030, para 0033, para 0054, para 0055); and 
at the POS terminal denying the transaction if the selected option is the first option, allowing the transaction if the selected option is the second option ((Hammad) in at least para 0008, para 0055, para 0071, para 0199),...
receiving, at the computing system, from a second POS terminal of the plurality of POS terminals, second transaction data identifying the form of tender presented to complete a second transaction for purchase of one or more second items ((Hammad) in at least FIG. 1, FIG. 2, FIG. 3; FIG. 6; para 0012, para 0029-0039, para 0043, para 0048, para 0050 wherein the prior art teaches perpetrator has gone to different store and second transaction is attempted, para 0067);; and 
determining, by the computing system without user intervention, that the presented tender is potentially fraudulent based on a presence of a fraud flag associated with the ... tender in the analytics database ((Hammad) in at least Abstract; Table 5-6; FIG. 2, FIG. 6; para 0005, para 0012-0013, para 0029-0039, para 0046-0048, para 0053-0055, para 0057-0060).
According to MPEP 2144.04, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced 
Hammad does not explicitly teach:
aggregating transaction data received from a plurality of POS terminals in an analytics database, 
presenting an alert interface at a computing device associated with asset protection personnel at the retail location, the alert interface configured to present … present a third option to require a second form of identification before allowing the transaction and to receive a selected option from the asset protection personnel; and 
at the POS terminal … and requiring a second form of identification before allowing the transaction if the selected option is the third option.
determining, by the computing system without user intervention, that the presented tender is potentially fraudulent based on a presence of a fraud flag associated with the form of tender in the analytics database
Purves teaches:
aggregating transaction data received from a plurality of POS terminals in an analytics database, the transaction data associated with a plurality of transactions conducted at each of the POS terminals ((Purves) in at least para 0163, para 0220, para 0328)
determining, by the computing system, without user intervention, that the presented tender is potentially fraudulent based on: the one or more items, a purchase history associated with the presented tender, a presence of a fraud flag associated with the tender in the analytics database, and the geographic location of the POS terminal ((Purves) in at least para 0193, para 0230, para 0431)
presenting an alert interface at a computing device associated with asset protection personnel at the retail location, the alert interface configured to present a first option to deny the transaction, present a second option to allow the transaction ((Purves) in at least 0259, para 0431-0432); and 
at the POS terminal denying the transaction if the selected option is the first option, allowing the transaction if the selected option is the second option ((Purves) in at least para 0259, para 0271, para 0275, para 0431-0432), 
Both Hammad and Purves disclose the concept of aggregating data collected.  Purves teaches the motivation of aggregating from different POS transactions that have been stored in order to categorize information.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the aggregation of data of Hammad to include the process as taught by Purves since Purves teaches the motivation of aggregating from different POS transactions that have been stored in order to categorize information
Both Hammad and Purves are directed toward system which analyze transaction data in order to protect against fraud.  Purves teaches the motivation of the user device determining a potential fraudulent transaction based on information received from a fraud detection analysis in order to determine a risk assessment of any purchasing mechanism to be used at such location and/or merchant in order to prevent fraud when the user may be the fraudulent entity.  The prior art Purves further provides motivation of in the event that an unusual and/or suspicious transaction providing a means to communicate with the user in order to allow the user to select whether to continue the transaction, cancel the transaction or whether in order to address the suspicious transaction analysis provide challenge prompts in order to require the user to provide additional identifying information in order to proceed with the transaction is the user has been verified.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction process to address fraud of Hammad to include the process as taught by Purves since Purves teaches the motivation of the user device determining a potential fraudulent transaction in order to determine a risk assessment of any purchasing mechanism to be used at such location and/or merchant in order to prevent fraud when the user may be the fraudulent entity.  The prior art Purves further provides motivation of in the event that an unusual and/or suspicious transaction providing a means to communicate with the user in order to allow the user to select whether to continue the transaction, cancel the transaction or whether in order to address the suspicious transaction analysis provide challenge prompts in order to require the user to provide additional identifying information in order to proceed with the transaction is the user has been verified.  
Wall teaches:
determining, by the computing system without user intervention, that the presented tender is potentially fraudulent based on a presence of a fraud flag associated with the form of tender in the analytics database ((Wall) in at least para 0096)
Both Hammad and Wall are direct toward process which analyzing and determining if a fraudulent transaction occurs and flagging such occurrences.  Wall teaches the motivation analyzing and flagging fraudulent characteristics which can include bad tender, suspect user and other fraudulent indicators.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the flagging of occurrences of Hammad to include the teaching of Wall since Wall teaches the motivation analyzing and flagging fraudulent characteristics which can include bad tender, suspect user and other fraudulent indicators
In reference to Claim 2:
The combination of Hammad, Purves and Wall discloses the limitations of independent claim 1.  Hammad further discloses the limitations of dependent claim 2
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
wherein the computer system is a central computer system that aggregates transaction data from a plurality of retail locations, including the retail location of the first Point-of-Sale (POS) terminal.in the analytics database ((Hammad)in at least para 0005 wherein the prior art teaches in the background that data of transactions between customers and merchants (note plurality) are accumulated; para 0050)
In reference to Claim 3:
The combination of Hammad, Purves and Wall discloses the limitations of independent claim 1.  Hammad further discloses the limitations of dependent claim 3
(Original) The method of claim 1 (see rejection of claim 1 above), 
wherein the computer system is a central computer system designated to track information about potentially fraudulent uses of tender for processing at Point-of-Sale (POS) terminals.((Hammad) in at least para 0050, para 0077)
In reference to Claim 4:
The combination of Hammad, Purves and Wall discloses the limitations of independent claim 1.  Hammad further discloses the limitations of dependent claim 4.
(Original) The method of claim 1 (see rejection of claim 1 above), further comprising, 
in response to determining that the presented tender is potentially fraudulent, activating an alarm. ((Hammad) in at least abstract; FIG. 1A-B; para 0012-0013, para 0028, para 0030-0038, para 0045, para 0048, para 0071).
In reference to Claim 6:
The combination of Hammad, Purves and Wall discloses the limitations of independent claim 1.  Hammad further discloses the limitations of dependent claim 6.
(Original) The method of claim 1 (see rejection of claim 1 above), further comprising, 
in response to determining that the presented tender is potentially fraudulent, determining whether the person that presented the potentially fraudulent tender is to be detained ((Hammad) in at least para 0038).
In reference to Claim 9:
The combination of Hammad, Purves and Wall discloses the limitations of independent claim 1.  Hammad further discloses the limitations of dependent claim 9.
(Original) The method of claim 1 (see rejection of claim 1 above), 
wherein alerting one or more parties designated for asset protection comprises alerting one or more of: a store manager, store security, and law enforcement authorities.((Hammad) in at least Abstract; para 0012-0013, para 0028, para 0038), 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0274679 A1 by Hammad (Hammad) in view of US Pub No. 2015/0012426 A1 by Purves et al. (Purves) in view of US Pub No. 2014/0012701 A1 by Wall et al. (Wall) as applied to claim 1 above, and further in view of US Pub No. 2016/0125492 A1 by Walker et al (Walker)
In reference to Claim 10:
The combination of Hammad, Purves and Wall discloses the limitations of independent claim 1.  Hammad further discloses the limitations of dependent claim 10.
(Original) The method of claim 1, wherein determining that the presented tender is potentially fraudulent (see rejection of claim 1 above) comprises,
Hammad does not explicitly teach:
prior to the tender being presented for purchase of the one or more items, receiving a notification from an owner of the presented tender that the presented tender is missing or that the presented tender has been stolen.
Walker teaches:
prior to the tender being presented for purchase of the one or more items, receiving a notification from an owner of the presented tender that the presented tender is missing or that the presented tender has been stolen.((Walker) in at least para 0552)
Both Hammad and Walker are directed toward authorizing transaction. Walker teaches the motivation customer with a financial account reporting that a card is stolen in order to assist the retailer in authorizing an account for a transaction. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the authorization process of Hammad to include the authorization process of Walker since Walker teaches the motivation customer with a financial account reporting that a card is stolen in order to assist the retailer in authorizing an account for a transaction
In reference to Claim 11:
The combination of Hammad, Purves and Wall discloses the limitations of dependent claim 10.  Hammad further discloses the limitations of dependent claim 11.
(Original) The method of claim 10 (see rejection of claim 10 above), further comprising,
in response to determining that the presented tender is potentially fraudulent, notifying the owner that the presented tender was presented to purchase the one or more items ((Hammad) in at least para 0030, para 0035, para 0045)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0274679 A1 by Hammad (Hammad) in view of US Pub No. 2015/0012426 A1 by Purves et al. (Purves) in view of US Pub No. 2014/0012701 A1 by Wall et al. (Wall) as applied to claim 1 above, and further in view of US Pub No. 2015/0161596 A1 by McCarthy (McCarthy)
In reference to Claim 12:
The combination of Hammad, Purves and Wall discloses the limitations of dependent claim 1.  Hammad further discloses the limitations of dependent claim 12.
(Original) The method of claim 1, wherein determining that the presented tender is potentially fraudulent (see rejection of claim 1 above) comprises,
Hammad does not explicitly teach:
prior to the tender being presented for purchase of the one or more items, receiving a notification from a credit card company that the presented tender has been reported as missing or stolen.
McCarthy teaches:
prior to the tender being presented for purchase of the one or more items, receiving a notification from a credit card company that the presented tender has been reported as missing or stolen.((McCarthy) in at least para 0044-0045)
Both Hammad and McCarthy are directed toward authorization of transactions. McCarthy teaches the motivation of issuers responding in evaluation of potential fraud in a transaction notifying the merchant of a card stolen in response to a suspicious transactions. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the authorization process of Hammad to include the authorization process of McCarthy since McCarthy teaches the motivation of issuers responding in evaluation of potential fraud in a transaction notifying the merchant of a card stolen in response to a suspicious transactions.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0274679 A1 by Hammad (Hammad) in view of US Pub No. 2015/0012426 A1 by Purves et al. (Purves) in view of US Pub No. 2014/0012701 A1 by Wall et al. (Wall) as applied to claim 1 above, and further in view of US Pub No. 2012/0226613 A1 by Adjaoute (Adjaoute)
In reference to Claim 13:
The combination of Hammad, Purves and Wall discloses the limitations of dependent claim 1.  Hammad further discloses the limitations of dependent claim 13.
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), wherein determining that the presented tender is potentially fraudulent comprises:
analyzing one or more sets of transaction data, the one or more sets of transaction data ((Hammad) in at least para 0014, para 0036, para 0045) including:
Hammad does not explicitly teach:
•    analyzing one or more sets of transaction data,... including:
purchase history associated with the potentially fraudulent tender, instore behavior of the person that presented the potentially fraudulent tender, and thresholds defining fraudulent use of tender; and o determining that the first transaction satisfies the thresholds defining fraudulent use of tender.
Adjaoute teaches:
analyzing one or more sets of transaction data, the one or more sets of transaction data ((Adjaoute) in at least para 0020-0021, para 0036) including: o
purchase history associated with the potentially fraudulent tender((Adjaoute) in at least para 0020-0021, para 0036, para 0040-0045), in-store behavior of the person that presented the potentially fraudulent tender ((Adjaoute) in at least para 0021 -0022, para 0060, para 0066, para 0078), and thresholds defining fraudulent use of tender ((Adjaoute) in at least para 0021 -0022, para 0036, para 0078); and
determining that the first transaction satisfies the thresholds defining fraudulent use of tender ((Adjaoute) in at least para 0099).
Both Hammad and Adjaoute are directed toward protecting transactions from fraudulent actors. Adjaoute teaches the motivation of utilizing thresholds and historical data in order to determine potential fraud. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the fraud determination process of Hammad to include the fraud determination process of Adjaoute since Adjaoute teaches the motivation of utilizing thresholds and historical data in order to determine potential fraud.
Claim 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0274679 A1 by Hammad (Hammad) in view of US Pub No. 2015/0012426 A1 by Purves et al. (Purves) and further in view of US Pub. No. 2014/0012701 A1 by Wall et al. (Wall)
In reference to Claim 14:
Hammad teaches:
(Previously Presented)  A computer program product for use at a computer system, the computer program product for implementing a method for responding to potentially fraudulent use of tender at the Point-of-Sale (POS) terminal the computer program product comprising one or more computer storage devices having stored thereon computer-executable instructions that, when executed at a processor ((Hammad) in at least FIG. 2, FIG. 6; para 0046, para 0077, para 0080), cause the computer system to perform the method, including the following:
aggregate transaction data …((Hammad) in at least para 0005)… the transaction data associated with a plurality of transactions conducted at each of the POS terminals, each of the POS terminals remote from the computer system ((Hammad) in at least FIG. 1, FIG. 2, FIG. 3; FIG. 6; para 0012, para 0029-0039, para 0043, para 0048, para 0067);
receive transaction data identifying a form of tender and one or more items, the tender presented by a person to a POS terminal the plurality of POS terminals to complete a transaction for purchase of the one or more items and store the transaction data in an analytics database ((Hammad) in at least FIG. 2, FIG. 3; FIG. 6; para 0012, para 0029-0039, para 0048);
determine, without user intervention, that the presented tender is potentially fraudulent based on: the one or more items, purchase history associated with the presented tender and the geographic location of the POS terminal ((Hammad) in at least para 0029, para 0035, para 0045 wherein the prior art teaches “a preset trigger…depending on time since the attempted transaction with the stolen card”,  para 0046-0048, para 0051-0055);
in response to determining that the presented tender is potentially fraudulent ((Hammad) in at least FIG. 2, FIG. 6; para 0005, para 0012, para 0029-0038);
save a recording of the person that presented the potentially fraudulent tender by sending a network command to a video camera ((Hammad) in at least para 0040, para 0050), the network command electronically directing the video camera to focus on an area around the first POS terminal and capture video imagery ((Hammad) in at least Abstract; para 0015 wherein the prior art teaches “sending a command to a videocamera at location of transaction in which command can be to actuate, turn on, zoom in, increase resolution or quality”, para 0028, para 0037-0040, para 0050);
retain information associated with the first transaction, including the recording of the person presenting the potentially fraudulent tender, for tracking subsequent use of the potentially fraudulent tender [directed toward intended use failing to further limit the invention] ((Hammad) in at least abstract; FIG. 3; para 0013, para 0028, para 0040, para 0048), and in determining if the potentially fraudulent tender is actually fraudulent ((Hammad) in at least para 0012-0014, para 0030-0038); and
present an alert interface at a computing device associated with asset protection personnel at the retail location, the alert interface configured to present a first option to deny the transaction, present a second option to allow the transaction, …  and to receive a selected option from the asset protection personnel ((Hammad) in at least para 0008, para 0050, para 0030, para 0033, para 0054, para 0055); and 
control the POS terminal to deny the transaction if the selected option is the first option, allow the transaction if the selected option is the second option, ((Hammad) in at least para 0008, para 0055, para 0071, para 0199), …
receive, from a second POS terminal of the plurality of POS terminals, transaction data identifying the form of tender presented to complete a second transaction for purchase of one or more second items ((Hammad) in at least FIG. 1, FIG. 2, FIG. 3; FIG. 6; para 0012, para 0029-0039, para 0043, para 0048, para 0050 wherein the prior art teaches perpetrator has gone to different store and second transaction is attempted para 0067); and
determine, without user intervention, that the presented tender is potentially fraudulent based on a presence of a fraud flag associated with the ... tender in the analytics database. ((Hammad) in at least Abstract; Table 5-6; FIG. 2, FIG. 6; para 0005, para 0012-0013, para 0029-0039, para 0046-0048, para 0053-0055, para 0057-0060). 
According to MPEP 2144.04; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced
Hammad does not explicitly teach:
aggregate transaction data received from a plurality of POS terminals in an analytics database, …
present an alert interface at a computing device associated with asset protection personnel at the retail location, the alert interface configured to present a first option to deny the transaction, present a second option to allow the transaction, present a third option to require a second form of identification before allowing the transaction and to receive a selected option from the asset protection personnel; and 
control the POS terminal to deny the transaction if the selected option is the first option, allow the transaction if the selected option is the second option, and require a second form of identification before allowing the transaction if the selected option is the third option.
determine, without user intervention, that the presented tender is potentially fraudulent based on a presence of a fraud flag associated with the form of tender
Purves teaches:
aggregate transaction data received from a plurality of POS terminals in an analytics database, the transaction data associated with a plurality of transactions conducted at each of the POS terminals; ((Purves) in at least para 0163, para 0220, para 0328) each of the POS terminals remote from the computer system;((Purves) in at least FIG. 2a; para 0113-0114, para 0132-0133, para 0142, para 0149, para 0164, para 0198, para 0226, para 0292)
determine, without user intervention, that the presented tender is potentially fraudulent based on: the one or more items, purchase history associated with the presented tender, a presence of a fraud flag associated with the tender in the analytics database, and the geographic location of the POS terminal ((Purves) in at least para 0193, para 0230, para 0431)
present an alert interface at a computing device associated with asset protection personnel at the retail location, the alert interface configured to present a first option to deny the transaction, present a second option to allow the transaction, present a third option to require a second form of identification before allowing the transaction and to receive a selected option from the asset protection personnel; ((Purves) in at least 0259, para 0431-0432); and 
control the POS terminal to deny the transaction if the selected option is the first option, allow the transaction if the selected option is the second option, and require a second form of identification before allowing the transaction if the selected option is the third option. ((Purves) in at least para 0259, para 0271, para 0275, para 0431-0432), 
Both Hammad and Purves disclose the concept of aggregating data collected.  Purves teaches the motivation of aggregating from different POS transactions that have been stored in order to categorize information.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the aggregation of data of Hammad to include the process as taught by Purves since Purves teaches the motivation of aggregating from different POS transactions that have been stored in order to categorize information
Both Hammad and Purves are directed toward system which analyze transaction data in order to protect against fraud.  Purves teaches the motivation of the user device determining a potential fraudulent transaction based on information received from a fraud detection analysis in order to determine a risk assessment of any purchasing mechanism to be used at such location and/or merchant in order to prevent fraud when the user may be the fraudulent entity.  The prior art Purves further provides motivation of in the event that an unusual and/or suspicious transaction providing a means to communicate with the user in order to allow the user to select whether to continue the transaction, cancel the transaction or whether in order to address the suspicious transaction analysis provide challenge prompts in order to require the user to provide additional identifying information in order to proceed with the transaction is the user has been verified.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction process to address fraud of Hammad to include the process as taught by Purves since Purves teaches the motivation of the user device determining a potential fraudulent transaction in order to determine a risk assessment of any purchasing mechanism to be used at such location and/or merchant in order to prevent fraud when the user may be the fraudulent entity.  The prior art Purves further provides motivation of in the event that an unusual and/or suspicious transaction providing a means to communicate with the user in order to allow the user to select whether to continue the transaction, cancel the transaction or whether in order to address the suspicious transaction analysis provide challenge prompts in order to require the user to provide additional identifying information in order to proceed with the transaction is the user has been verified.  
Wall teaches:
determine, without user intervention, that the presented tender is potentially fraudulent based on a presence of a fraud flag associated with the form of tender ((Wall) in at least para 0096)
Both Hammad and Wall are direct toward process which analyzing and determining if a fraudulent transaction occurs and flagging such occurrences.  Wall teaches the motivation analyzing and flagging fraudulent characteristics which can include bad tender, suspect user and other fraudulent indicators.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the flagging of occurrences of Hammad to include the teaching of Wall since Wall teaches the motivation analyzing and flagging fraudulent characteristics which can include bad tender, suspect user and other fraudulent indicators
In reference to Claim 16:
The combination of Hammad, Purves and Wall discloses the limitations of dependent claim 14.  Hammad further discloses the limitations of dependent claim 16
(Original) The computer program product of claim 14 (see rejection of claim 14 above), 
wherein the computer system is a central computer system designated to track information about potentially fraudulent uses of tender for processing at Point-of-Sale (POS) terminals. .((Hammad) in at least para 0050, para 0077)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0274679 A1 by Hammad (Hammad) in view of US Pub No. 2015/0012426 A1 by Purves et al. (Purves) in view of US Pub No. 2014/0012701 A1 by Wall et al. (Wall) as applied to claim 14 above, and further in view of US Pub No. 2015/0081349 A1 by Johndrow et al. (Johndrow)
In reference to Claim 15:
The combination of Hammad, Purves and Wall discloses the limitations of dependent claim 14.  Hammad further discloses the limitations of dependent claim 15.
(Previously Presented) The computer program product of claim 14 (see rejection of claim 14 above),
wherein the computer system is a central computer system that ...transaction data form a plurality of retail locations, including the retail location of the first Point-of-Sale (POS) terminal in the analytics ((Hammad) in at least para 0005, para 0050)
Hammad does not explicitly teach:
wherein the computer system is a central computer system that aggregates transaction data form a plurality of retail locations...
Johndrow teaches;
wherein the computer system is a central computer system that aggregates transaction data form a plurality of retail locations, including the retail location of the Point-of-Sale (POS) terminal.in the analytics ((Johndrow) in at least FIG. 2; para 0035, para 0039, para 0050, para 0052, para 0055, para 0066, para 0083, para 0226-0229, para 0313, para 0335-0336, para 0340)
Both Hammad and Johndrow are directed toward recording and determining fraudulent transaction activity.  Johndrow teaches the motivation of aggregating data from different merchants or groups of merchant in order to analyzing spending patterns in order to provide alerts, reports and fraud analysis.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify alert elements and fraud analysis of Hammad to include the aggregation of data as taught by Johndrow since Johndrow teaches the motivation of aggregating data from different merchants or groups of merchant in order to analyzing spending patterns in order to provide alerts, reports and fraud analysis.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0274679 A1 by Hammad (Hammad) in view of US Pub No. 2015/0012426 A1 by Purves et al. (Purves) in view of US Pub No. 2014/0012701 A1 by Wall et al (Wall) as applied to claim 14 above, and further in view of US Pub No. 2012/0226613 A1 by Adjaoute (Adjaoute)
In reference to Claim 18:
The combination of Hammad, Purves and Wall discloses the limitations of dependent claim 14.  Hammad further discloses the limitations of dependent claim 18.
(Original) The computer program product of claim 14, wherein computer-executable instructions that, when executed (see rejection of claim 14 above), cause the computer system to 
determine that the presented tender is potentially fraudulent comprise computer-executable instructions that ((Hammad) in at least FIG. 2, FIG. 4, FIG. 6), when executed, cause the computer system to:
analyze one or more sets of transaction data, the one or more sets of transaction data ((Hammad) in at least para 0014, para 0036, para 0045) including: 
Hammad does not explicitly teach:
purchase history associated with the potentially fraudulent tender, in-store behavior of the person that presented the potentially fraudulent tender, and thresholds defining fraudulent use of tender; and
determine that the transaction satisfies the thresholds defining fraudulent use of tender.
Adjaoute teaches:
analyze one or more sets of transaction data, the one or more sets of transaction data ((Adjaoute) in at least para 0020-0021, para 0036) including:
purchase history associated with the potentially fraudulent tender ((Adjaoute) in at least para 0020-0021, para 0036, para 0040-0045), in-store behavior of the person that presented the potentially fraudulent tender ((Adjaoute) in at least para 0021-0022, para 0060,  para 0066, para 0078), and thresholds defining fraudulent use of tender ((Adjaoute) in at least para 0021-0022, para 0036, para 0078); and
determine that the transaction satisfies the thresholds defining fraudulent use of tender ((Adjaoute) in at least para 0099).
Both Hammad and Adjaoute are directed toward protecting transactions from fraudulent actors.  Adjaoute teaches the motivation of utilizing thresholds and historical data in order to determine potential fraud.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the fraud determination process of Hammad to include the fraud determination process of Adjaoute since Adjaoute teaches the motivation of utilizing thresholds and historical data in order to determine potential fraud.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0274679 A1 by Hammad (Hammad) in view of US Pub No. 2015/0012426 A1 by Purves et al. (Purves) in at least US Pub No. 2014/0012701 A1 by Wall et al. (Wall) as applied to claim 14 above, and further in view of US Pub No. 2014/0236820 A1 by Carlton et al. (Carlton)
In reference to Claim 19:
The combination of Hammad, Purves and Wall discloses the limitations of dependent claim 14.  Hammad further discloses the limitations of dependent claim 19.
(Currently Amended) The computer program product of claim 14 (see rejection of claim 14 above), further comprising computer-executable instructions that, when executed, cause the computer system to
Hammad does not explicitly teach:
receive an override of the thresholds permitting transaction to complete, the override allowing use of the fraudulent form of tender to be more fully documented.
Carlton teaches:
receive an override of the thresholds permitting transaction to complete, the override allowing use of the fraudulent form of tender to be more fully documented.((Carlton) in at least para 0132-0135, para 0137, para 0138, para 0143-0145)
Both Hammad and Carlton are directed toward analyzing for fraud during a transaction.  Carlton teaches the motivation of providing an override process so that individuals who meet a certain criteria will not be affected by fraud and risk models. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the risk analysis process of transactions of Hammad to include an override function as taught by Carlton since Carlton teaches the motivation of providing an override process so that individuals who meet a certain criteria will not be affected by fraud and risk models. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0274679 A1 by Hammad (Hammad) in view of US Pub No. 2015/0012426 A1 by Purves et al. (Purves) and further in view of US Pub No. 2014/0012701 A1 by Wall et al. (Wall) 
In reference to Claim 20:
Hammad teaches:
(Currently Amended) A computer system, the computer system ((Hammad) in at least Abstract) comprising: 
system memory ((Hammad) in at least FIG. 8; para 0077); 
one or more processors ((Hammad) in at least FIG. 8; para 0077); and
one or more computer storage devices having stored thereon computer-executable instructions representing an analysis module processor ((Hammad) in at least FIG. 2, FIG. 6; para 0046, para 0077, para 0080), the analysis module configured to:
aggregate transaction data … ((Hammad) in at least para 0005)… the transaction data associated with a plurality of transactions conducted at each of the POS terminals, each of the POS terminals remote from the computer system ((Hammad) in at least FIG. 1, FIG. 2, FIG. 3; FIG. 6; para 0012, para 0029-0039, para 0043, para 0048, para 0067);
receive transaction data through network communication, the transaction data identifying a form of tender and one or more items, the tender presented to a Point-of-Sale (POS) terminal to complete a transaction for purchase of the one or more items  and store transaction data in an analytics database ((Hammad) in at least FIG. 2, FIG. 3; FIG. 6; para 0012, para 0029-0039, para 0048);
determine, without user intervention, that the presented tender is potentially fraudulent based on: the one or more items, purchase history associated with the presented tender, a presence of a fraud flag associated with the tender in the analytics database and the geographic location of the POS terminal ((Hammad) in at least para 0029, para 0035, para 0045 wherein the prior art teaches “a preset trigger…depending on time since the attempted transaction with the stolen card”, para 0046-0048, para 0051-0055);
in response to determining that the presented tender is potentially fraudulent ((Hammad) in at least FIG. 2, FIG. 6; para 0005, para 0012, para 0029-0038);
send a network command to a video camera, the network command electronically directing the video camera to focus on an area around the POS terminal and capture video imagery ((Hammad) in at least Abstract; para 0015 wherein the prior art teaches “sending a command to a videocamera at location of transaction in which command can be to actuate, turn on, zoom in, increase resolution or quality”, para 0028, para 0037-0040, para 0050), to save a recording of the person that presented the potentially fraudulent tender  ((Hammad) in at least para 0040, para 0050);
retain information associated with the transaction, including the recording of the person presenting the potentially fraudulent tender, for tracking subsequent use of the potentially fraudulent tender [directed toward intended use failing to further limit the invention] ((Hammad) in at least abstract; FIG. 3; para 0013, para 0028, para 0040, para 0048), and in determining if the potentially fraudulent tender is actually fraudulent ((Hammad) in at least para 0012-0014, para 0030-0038); and
present an alert interface at a computing device associated with asset protection personnel at the retail location, the alert interface configured to present a first option to deny the transaction, present a second option to allow the transaction, …and to receive a selected option from the asset protection personnel ((Hammad) in at least para 0008, para 0050, para 0030, para 0033, para 0054, para 0055); and 
control the POS terminal to deny the transaction if the selected option is the first option, allow the transaction if the selected option is the second option, ((Hammad) in at least para 0008, para 0055, para 0071, para 0199)…
receive, from a second POS terminal of the plurality of POS terminals, transaction data identifying the form of tender presented to complete a second transaction for purchase of one or more second items ((Hammad) in at least FIG. 1, FIG. 2, FIG. 3; FIG. 6; para 0012, para 0029-0039, para 0043, para 0048, para 0050 wherein the prior art teaches perpetrator has gone to different store and second transaction is attempted; para 0067); and
determine, without user intervention, that the presented tender is potentially fraudulent based on a presence of a fraud flag associated with the ... tender in the analytics database. ((Hammad) in at least Abstract; Table 5-6; FIG. 2, FIG. 6; para 0005, para 0012-0013, para 0029-0039, para 0046-0048, para 0053-0055, para 0057-0060). 
According to MPEP 2144.04; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced
Hammad does not explicitly teach:
aggregate transaction data received from a plurality of Point-of-Sale (POS) terminals in an analytics database…
present an alert interface at a computing device associated with asset protection personnel at the retail location, the alert interface configured to present …a third option to require a second form of identification before allowing the transaction and to receive a selected option from the asset protection personnel; and 
control the POS terminal to … require a second form of identification before allowing the transaction if the selected option is the third option.
determine, without user intervention, that the presented tender is potentially fraudulent based on a presence of a fraud flag associated with the form of tender in the analytics database
Purves teaches:
aggregate transaction data received from a plurality of Point-of-Sale (POS) terminals in an analytics database, the transaction data associated with a plurality of transactions conducted at each of the POS terminals ((Purves) in at least para 0163, para 0220, para 0328), each of the POS terminals remote from the computer system ;((Purves) in at least FIG. 2a; para 0113-0114, para 0132-0133, para 0142, para 0149, para 0164, para 0198, para 0226, para 0292)
determine, without user intervention, that the presented tender is potentially fraudulent based on: the one or more items, purchase history associated with the presented tender, a presence of a fraud flag associated with the tender in the analytics database and the geographic location of the POS terminal ((Purves) in at least para 0193, para 0230, para 0431)
present an alert interface at a computing device associated with asset protection personnel at the retail location, the alert interface configured to present a first option to deny the transaction, present a second option to allow the transaction, present a third option to require a second form of identification before allowing the transaction and to receive a selected option from the asset protection personnel ((Purves) in at least 0259, para 0431-0432); and 
control the POS terminal to deny the transaction if the selected option is the first option, allow the transaction if the selected option is the second option, and require a second form of identification before allowing the transaction if the selected option is the third option. ((Purves) in at least para 0259, para 0271, para 0275, para 0431-0432), 
Both Hammad and Purves disclose the concept of aggregating data collected.  Purves teaches the motivation of aggregating from different POS transactions that have been stored in order to categorize information.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the aggregation of data of Hammad to include the process as taught by Purves since Purves teaches the motivation of aggregating from different POS transactions that have been stored in order to categorize information
Both Hammad and Purves are directed toward system which analyze transaction data in order to protect against fraud.  Purves teaches the motivation of the user device determining a potential fraudulent transaction based on information received from a fraud detection analysis in order to determine a risk assessment of any purchasing mechanism to be used at such location and/or merchant in order to prevent fraud when the user may be the fraudulent entity.  The prior art Purves further provides motivation of in the event that an unusual and/or suspicious transaction providing a means to communicate with the user in order to allow the user to select whether to continue the transaction, cancel the transaction or whether in order to address the suspicious transaction analysis provide challenge prompts in order to require the user to provide additional identifying information in order to proceed with the transaction is the user has been verified.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction process to address fraud of Hammad to include the process as taught by Purves since Purves teaches the motivation of the user device determining a potential fraudulent transaction in order to determine a risk assessment of any purchasing mechanism to be used at such location and/or merchant in order to prevent fraud when the user may be the fraudulent entity.  The prior art Purves further provides motivation of in the event that an unusual and/or suspicious transaction providing a means to communicate with the user in order to allow the user to select whether to continue the transaction, cancel the transaction or whether in order to address the suspicious transaction analysis provide challenge prompts in order to require the user to provide additional identifying information in order to proceed with the transaction is the user has been verified.  
Wall teaches:
determine, without user intervention, that the presented tender is potentially fraudulent based on a presence of a fraud flag associated with the form of tender in the analytics database ((Wall) in at least para 0096)
Both Hammad and Wall are direct toward process which analyzing and determining if a fraudulent transaction occurs and flagging such occurrences.  Wall teaches the motivation analyzing and flagging fraudulent characteristics which can include bad tender, suspect user and other fraudulent indicators.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the flagging of occurrences of Hammad to include the teaching of Wall since Wall teaches the motivation analyzing and flagging fraudulent characteristics which can include bad tender, suspect user and other fraudulent indicators
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2013/0226717 A1 by Ahluwalia et al; US Pub No. 2017/0003856 A1 by Mande et al; US Pub No. 2007/0250920 A1 by Lindsay;  US Pub No. 2016/0086186 A1 by Candelore et al-teaches selecting whether to accept or deny transaction and user may selection authentication method (see para 0065-0067)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697